Citation Nr: 9932550	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-09 59	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right middle 
finger disorder.

3.  Entitlement to service connection for pes cavus.

4.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1994 RO decision which denied the veteran's 
claims of service connection for sinusitis, a right middle 
finger disorder, pes cavus, and plantar fasciitis.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim of service connection for sinusitis.

2.  A right middle finger disorder was noted on entrance 
examination; ameliorative surgery was performed on the right 
middle finger during active service; and there was no 
increase in severity of the underlying condition on account 
of service.

3.  The veteran's pes cavus is congenital in origin, and 
there was no increase in severity of the underlying condition 
on account of service.

4.  The veteran has chronic plantar fasciitis which had its 
onset during service.





CONCLUSIONS OF LAW

1.  The veteran's claim for service connection of sinusitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991)

2.  The veteran's preservice right middle finger disorder was 
not aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999). 

3.  The veteran's preservice pes cavus was not aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991); 38 C.F.R. §§ 3.303, 3.306, 4.57 (1999).

4.  The veteran's chronic plantar fasciitis was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from October 1973 to 
November 1993. 

When the veteran was examined for enlistment purposes in 
April 1973, it was noted that his sinuses and feet were 
normal.  It was also noted he had a crooked and scarred 
middle finger of the right hand. 

A July 1974 service medical record shows that the veteran 
complained of an inability to move the middle and last finger 
of his hand.  He reported that his finger had been sewn up 
approximately 3 to 4 years ago, with present results.  The 
impression was a tendon cut.

A July 1974 orthopedic consultation request shows that the 
veteran had a history of a scar of the right middle finger 
which was sutured without fixing the tendon.  It was noted 
that he was unable to move the last two digits of his hand.  
On consultation examination, in August 1974, it was noted 
that the veteran had an old laceration of the tendons of the 
finger.  It was also noted that he had almost no functional 
disability.  

In a September 1975 dental questionnaire, the veteran denied 
a history of sinus trouble. 

In March 1976, the veteran complained of increased sinus 
congestion with other symptoms.  A diagnosis was not made.

The veteran underwent a routine physical examination in 
November 1976.  It was noted that his sinuses and feet were 
normal.  It was also noted that he had a deformity of his 
third phalanges.  On an associated medical history form, the 
veteran denied a history of sinusitis or foot trouble. 

A March 1977 orthopedic consultation report shows that the 
veteran reported he had a history of a laceration of the 
flexor tendon in 1974, which had not been repaired.  He said 
his finger problem was interfering with his grasp.  On 
examination, it was noted that he had the inability to flex 
actively or extend.  He had full passive flexion but lacked 
20 degrees of full extension at the distal interphalangeal 
joint.  The impression was a laceration of the flexor tendon 
of the proximal interphalangeal joint.  Surgery was to be 
scheduled.

In April 1977, the veteran underwent a routine physical 
examination and it was noted that he had normal sinuses and 
feet, and a scar of the right middle finger.  On an 
associated medical history form, it was noted he had 
undergone an operation of his right middle finger when he was 
22 years old. 

In February 1978, the veteran was hospitalized.  It was 
reported that he had sustained a laceration of the third 
finger of the hand in 1974; the laceration was closed with no 
evidence of tendon repair.  Since that time, he said, he had 
the inability to flex his distal interphalangeal and proximal 
interphalangeal joints.  During the course of the 
hospitalization, he underwent a tendolysis and Stage I 
arthroplasty with a Niccole tendon prosthesis placed on the 
flexor surface of the third finger of the right hand.  His 
postoperative course was noted as benign and he was 
discharged to light duty.  The final diagnosis, on hospital 
discharge in March 1978, was status post laceration of the 
flexor tendon of the third finger of the right hand. 

An April 1978 physical examination report shows that the 
veteran's sinuses and feet were normal.  It was also noted 
that he was unable to flex his right middle finger, and had 
an 8" surgical scar of the anterior palm of the right hand.  
It was summarized by a physician that the veteran had a 
flexor tendon injury of the right middle finger. 

In June 1978, the veteran was hospitalized.  It was reported 
that he had initially injured himself when he was 4 1/2 years 
old.  During service, he underwent a first stage 
reconstruction and had regained satisfactory passive motion 
of the finger.  On physical examination, it was noted that he 
had a lack of active flexion of the right middle finger.  
During the course of the hospitalization, in July 1978, he 
underwent a free tendon graft using the palmaris longus 
tendon.  Thereafter, it was noted that his wounds healed well 
and he began a physical therapy program.  It was noted that 
his gliding action of the flexor graft remained poor and he 
did not regain significant active flexion of the digit.  On 
discharge from the hospital in September 1978, the final 
diagnosis was a laceration of the flexor tendon of the right 
middle finger.  

A March 1981 physical examination report shows that the 
veteran had normal sinuses.  His feet were noted as abnormal, 
with slight pes cavus.  He had a flexion deformity of the 
right third proximal interphalangeal joint.  It was also 
noted that he had a scar of the right hand from the mid-wrist 
up to the palm along the index finger.  A physician 
summarized that the veteran had a flexion deformity of the 
third proximal interphalangeal joint and slight pes cavus, 
and neither condition was considered disqualifying.  On an 
associated medical history form, the veteran denied a history 
of sinusitis or foot trouble.  A physician noted that the 
veteran had undergone a tendon graft in February and July 
1978 due to a laceration of the third right flexor tendon. 

A June 1983 service medical record shows that the veteran 
complained he had sustained trauma to his right middle 
knuckle (metacarpophalangeal joint).  An X-ray study was 
within normal limits, reflecting no fracture.  It was also 
noted that he had full range of motion.  The assessment was a 
contusion. 

An August 1983 service medical record shows that the veteran 
complained of a mildly productive cough, among other things.  
The assessments included a cough possibly secondary to mild 
rhinitis/sinusitis; and it was noted that such a condition 
was not severe enough to warrant the use of medication. 
 
A November 1984 physical examination report shows that the 
veteran had a history of a scar of the right middle finger.  
No other pertinent abnormalities were noted. 

In February 1985, the veteran presented for treatment and 
complained of a productive cough and nausea, among other 
symptoms.  Following an examination, the assessments were 
possible sinusitis and an upper respiratory infection.  X-ray 
studies of the sinuses were not reflective of any 
abnormalities.  A few days later, in March 1985, it was noted 
that his sinusitis was resolving.

In April 1984, the veteran noted that he had not been exposed 
to asbestos during service but had been exposed to such prior 
to service.  In October 1984, the veteran related that he was 
not currently working with asbestos and had not worked with 
such within the last year.  

The veteran was examined in November 1984, and reported a 
medical history of a right middle finger scar.  

In a July 1985 dental questionnaire, the veteran denied a 
history of sinus trouble.

During a routine physical examination in September 1985, it 
was noted that the veteran's sinuses and feet were normal.  
It was also noted he had a flexor tendon injury of the right 
middle finger with a resultant inability to completely flex 
the finger (i.e. his finger could not reach the palm), and a 
zigzag superficial scar from the palmar aspect of the right 
middle finger through the palm to the flexor surface of the 
right wrist.  It was noted he had undergone a tendon repair 
in 1978 but such had been unsuccessful.  An examiner 
summarized the veteran's defects as impaired flexion of the 
right middle finger secondary to a trauma in 1968.  On an 
associated medical history form, the veteran did not report a 
history of sinusitis or foot trouble.  He did report having 
undergone an operation on his right third finger (tendon 
repair) when he was 22 years old.  An examiner apparently 
noted that the veteran had impaired flexion after sustaining 
a flexor tendon injury of the right middle finger in 1968.  
It was also noted that he had undergone a tendon repair in 
1978, with no improvement of his condition. 

In February 1986, the veteran complained of pressure of the 
frontal sinuses.  On examination, he had some tenderness over 
the bilateral frontal sinuses on percussion.  Following an 
examination, the assessments included bilateral plantar 
fasciitis, and an upper respiratory infection with early 
bronchitis.

In April 1986, the veteran complained of a sore throat, fever 
and chills, among other things.  Following an examination, 
the assessments included pharyngitis and possible maxillary 
sinusitis.  Later records (in April 1986) show that veteran 
continued to complain of symptoms.  Sinus X-ray studies were 
performed and were not reflective of significant abnormality.  
The assessments were a persistent sore throat/upper 
respiratory infection. 

An October 1986 medical record shows that the veteran had 
left foot pain.  

A December 1986 podiatry consultation request shows that the 
veteran presented with persistent bilateral plantar 
fasciitis.  On consultation examination, he complained of a 1 
year history of persistent painful plantar arch pain which 
was worse in the morning and after running but always 
present.  The assessment was an aponeurosis strain.  
Orthotics were recommended.

Generally, records dated in 1987 show that the veteran 
received treatment for feet problems including heel and arch 
pain.  Treatment included medication and orthotics. 

A March 1987 podiatry consultation report shows that the 
veteran reported he had pain secondary to his orthotic 
devices.  On consultation examination, he reported a 4 year 
history of foot problems and said he had been utilizing arch 
supports for 1 month.  Following an examination, the 
assessment was bilateral plantar fasciitis.

In an April 1987 physical examination report it was noted 
that the veteran had normal sinuses and feet.  It was also 
noted that he had a 6 inch scar about the palmar surface of 
the right hand and impaired flexion of the middle right 
finger.  A physician summarized the veteran's defects as 
flexion contracture of the middle finger of the right hand, 
among other things.  On an associated medical history form, 
the veteran reported a history of foot trouble and said he 
had undergone a tendon repair of the third finger of the 
right hand when he was 22 years old.  A physician summarized 
that the veteran had planter fasciitis of the right foot 
which was under treatment.  It was also noted that the 
veteran had undergone an operation of the right middle finger 
for repair of the flexor tendon of the proximal and distal 
interphalangeal joints.

A June 1987 service medical record shows that the veteran 
complained of sinus problems and headaches.  Following an 
examination, the assessment was an upper respiratory 
infection.

An October 1987 service medical record shows that the veteran 
was wearing athletic supports for both feet.  He said he had 
pain about the medial arch for 2 days.  He said he had not 
sustained any acute trauma.  He said he was active with 
walking and running.  Following an examination, the 
assessment was a contusion secondary to improperly fitting 
arch supports.

In April 1988, June 1989, and May 1990 dental questionnaires, 
the veteran indicated he had a history of sinus problems.  

In June 1990, the veteran complained of a history of a right 
middle finger tendon repair with decreased range of motion 
secondary to contracture.  

The veteran complained of a sinus headache in September 1990.  
The assessment was sinusitis. 

In November 1990, the veteran indicated that he had been 
exposed to asbestos dust. 

In January 1991, the veteran complained of a runny nose and 
clogged sinuses.  Following an examination, the assessment 
was rule out an upper respiratory infection/sinusitis. 

In a March 1991 dental history questionnaire, the veteran 
reported a history of sinus problems. 

An August 1992 podiatry consultation report shows that the 
veteran presented for treatment complaining that his 
orthotics did not work.  He said he had worn orthotics prior 
to 1987 and had good results until 1991 when he began having 
symptoms with increased running and hiking.  He also 
complained of a rolling out sensation and a history of having 
sustained 2 leg fractures in the right leg.  Following an 
examination, the diagnosis was no asymmetry of the feet 
present; and it was recommended that his orthotics be 
modified.

A March 1993 dental health questionnaire shows that the 
veteran reported a history of sinus problems. 

The veteran was examined for separation purposes in September 
1993.  It was noted that his sinuses and feet were normal.  
It was also noted that he had flexion contracture of the 
right middle finger and a surgical scar of the right middle 
finger and hand.  On an associated form, the veteran reported 
a medical history of sinusitis and said that such was evident 
on X-rays since 1986.  He also related that he had foot 
trouble; he said he had been seen by podiatrists and had been 
given orthotics for plantar fasciitis.  He also said he had 
undergone surgery to repair a tendon of the right middle 
finger.

The veteran retired from active duty in November 1993, based 
on length of service.

In December 1993, the veteran claimed service connection for 
a bilateral foot condition, sinusitis, and a right hand 
condition.

A December 1993 podiatry consultation report shows that the 
veteran reported a history of plantar fasciitis since 1986.  
He said he had two pairs of orthotics made by an outside 
podiatrist but needed continuous assessments.  Following an 
examination, the assessment was bilateral plantar fasciitis.  
Treatment included the readjustment of his orthotics. 

A March 1994 VA treatment record shows that the veteran was 
assessed as having pes cavus and plantar fasciitis.

A July 1994 VA outpatient record shows the veteran reported a 
recent injury of his right elbow when he fell out of a raft, 
and he complained he had some right elbow pain and some 
weakness of his right hand.  When seen later that month, it 
was noted the veteran had recently been in a boating accident 
and complained of tingling of the right upper extremity 
(right ulnar distribution).  On examination, it was noted 
that his sensation was intact.  It was recommended that he 
receive a follow up visit in one year. 

In August 1994, the veteran submitted photocopy images of his 
right hand (including the middle finger).  

An October 1994 VA compensation examination report shows that 
the veteran related he had been treated for sinusitis while 
in the military.  He said whenever he had a cold, his sinuses 
bothered him.  He related he was totally asymptomatic today.  
The examiner noted that a review of the veteran's medical 
records did not reveal any treatment for sinusitis within the 
past year.  On objective examination, there was no nasal 
discharge.  His mucosa was normal and there was no tenderness 
over the sinuses.  He had no interference with breathing, no 
headaches, no purulent discharge, and no shortness of breath.  
The final diagnosis was a history of sinusitis, in remission 
at this time.  

An October 1994 VA compensation examination report shows that 
the veteran reported he had severed the tendon of the second 
finger of his right hand prior to military service.  While in 
the military, he said, he had undergone a tendon repair of 
the second finger in 1977 and 1978.  After such surgery, he 
said, he regained some use of the finger but such was not 
ideal.  He said that the finger was permanently flexed.  He 
said he had learned how to use fingers 1 and 3 to force 
finger 2 to flex to the palm of the hand so that he could 
have some use of it.  On examination, he had extensive 
surgical scarring from the palm of the right hand (beginning 
at the wrist) extending laterally to the tip of the second 
finger of the right hand.  His finger was permanently flexed 
at 10 degrees; he could manually flex the finger 
approximately 20 degrees.  He could passively but not 
actively flex the finger to the palmar crease.  He did not 
have any significant deformity other than the surgical scar 
which was faded, non-tender, and without keloids or 
prominence.  Movements of the fingers of the right hand were 
within normal limits.  He could grasp objects well with his 
right hand.  He had good strength and dexterity of the hand 
as a whole and the remaining fingers had normal function.  
The final diagnosis was status post tendon laceration of the 
second finger of the right hand (incurred prior to military 
service) with two tendon repairs during service.  It was also 
noted that he still had a flexion deformity of the second 
finger of the right hand with loss of flexion of the second 
finger.  (The Board notes that all of the aforementioned 
references to the second finger are actually references to 
the third finger; it appears that the examiner used an 
alternative numbering system.)

An October 1994 feet examination report shows that the 
veteran reported that he did a great deal of walking while he 
was in the military.  He said he had utilized arch supports 
since 1986.  He said he had been seen at the VA in March 1994 
and was told he had plantar fasciitis and was given new 
orthotics (arch supports).  He said he had bought himself 
good supporting shoes and that such seemed to compensate for 
his symptoms.  On examination, it was noted he had bilateral 
pes cavus, which was a high arch condition and was congenital 
in nature.  It was noted that there was no evidence of 
fasciitis at the time of the physical examination.  The 
diagnoses were bilateral congenital pes cavus and a history 
of bilateral plantar fasciitis (which was corrected through 
use of orthotics).

A February 1996 VA record shows that the veteran presented 
for treatment, asking for new orthotics.  On objective 
examination, there was pain on palpation of the bilateral 
plantar fascia.  The assessment was plantar fasciitis.

At a May 1997 RO hearing, the veteran complained he 
experienced problems with his sinuses during service.  He 
said he treated himself (with over-the-counter medication); 
and he also said he received formal treatment for sinusitis a 
couple of times during active duty.  During service, he 
related, he had been exposed to asbestos and petroleum based 
products, among other substances.  He also said he was in the 
Philippines (during service) when Mount Pinatubo erupted.  
Currently, he said, he had problems with his sinuses 10 out 
of 12 months per year, and he said he took over-the-counter 
medication for such.  Prior to service, he said, he lacerated 
his right middle finger when he cut himself on a piece of 
plate glass.  He said his wound was sewn up; after his wound 
healed, he said, he noticed he could not move the top of his 
finger.  During service, he said, he had two surgeries which 
involved tendon repair.  As a result of the surgeries, he 
said his finger is even more twisted up.  He also said he had 
reduced function, numbness, and scarring of the right middle 
finger.  As for his foot condition, he said, he began 
experiencing problems during service in 1985 but he said he 
could not remember if he sustained any specific trauma.  He 
said he was diagnosed as having pes cavus and plantar 
fasciitis in 1986.  He said his condition was treated in 
service, with cortisone injections, Motrin, and orthotics.  
Since his discharge, he said, he continued to wear orthotics 
and also took medication to treat his foot pain.  

II.  Legal Analysis

A.  Sinusitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The threshold question to be answered is whether the veteran 
has met his initial burden of submitting evidence to show 
that his claim for service connection for sinusitis is well 
grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claim, and the claim must be denied.  In order for a service 
connection claim to be well grounded, it must be supported by 
competent evidence of a current disability (medical evidence 
of a diagnosis), competent evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

A review of the veteran's service medical records shows that, 
during the last 10 years of his 20 year period of active 
duty, he regularly reported having sinus problems or a 
medical history of such.  Sinusitis or possible sinusitis was 
assessed on a handful of occasions, but the condition was 
never confirmed by X-rays.  See service medical records dated 
in August 1983, February and March 1985, April 1986, 
September 1990, January 1991.  At the time of his separation 
examination, in September 1993, the veteran reported a 
medical history of sinusitis, but the sinuses were clinically 
normal.  Notwithstanding the isolated complaints in service, 
chronic sinusitis is not shown during active duty.  38 C.F.R. 
§ 3.303(b).

The Board notes that there is absolutely no objective medical 
evidence of sinusitis since the veteran's release from active 
duty in November 1993.  At the time of his October 1994 VA 
compensation examination, he reported a history of sinus 
problems in service; however, on objective examination there 
was no evidence of current sinusitis.  (Significantly, the 
examiner also noted that a review of the record did not 
reveal any evidence showing that the veteran had been treated 
for sinusitis within 1 year prior to the October 1994 
examination.)  The final diagnosis was a history of 
sinusitis, in remission.  

Service connection requires more than the occurrence of a 
disease or injury during service.  For the service connection 
claim to be plausible, there must also be competent medical 
evidence which demonstrates the current existence of the 
claimed disability.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed.Cir. 
1997); Caluza, supra; Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While there is some evidence, in service, of 
sinusitis, there is absolutely no medical evidence on file 
showing that he currently has such, and on this basis alone 
the claim is not well grounded.  Even assuming sinusitis 
currently exists, the claim is still not well grounded as no 
medical evidence has been submitted to link such a condition 
to service.  Caluza, supra.  

The written statements and testimony of the veteran, which 
are to the general effect that he has sinusitis and that such 
developed in service as a result of exposure to asbestos and 
the volcanic eruption of Mount Pinatubo, among other things, 
do not serve to make his claim well grounded since, as a 
layman, he does not have the competence to give a medical 
opinion on the diagnosis or etiology of a claimed condition.  
Espiritu v. Derwinski,.  

Since the veteran has not met his initial burden of 
submitting competent evidence of a well-grounded claim of 
service connection for sinusitis, his claim must be denied.  
38 U.S.C.A. § 5107(a).  


B.  Right Middle Finger Disorder

The Board finds that the claim for service connection for a 
right middle finger disorder is well grounded, meaning 
plausible; the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with this 
claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating a condition incurred before enlistment, 
including postoperative scars and absent or poorly 
functioning parts, will not be considered service connected 
unless the disease or injury was otherwise aggravated by 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran is not entitled to the presumption of soundness 
as his April 1973 enlistment examination reflects objective 
evidence that he had a crooked and scarred middle finger of 
the right hand.  Subsequent service medical records reflect 
that he consistently reported a history of having lacerated 
the tendons of his right middle finger a few years prior to 
his enlistment.  Shortly after the preservice injury, he 
said, his laceration was surgically closed without a repair 
of the underlying tendon damage.  As the condition preexisted 
service, service connection may be granted only if such a 
condition was aggravated by service.  For a finding of 
aggravation, there must be an increase in severity of the 
underlying condition during service, not just intermittent 
flare-ups of symptoms.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  

Service medical records, which are within a few months 
following his enlistment, show that the veteran reported he 
was unable to move the last two digits of his right hand.  In 
February 1978, he was hospitalized for treatment of his right 
middle finger condition.  He reported that since he sustained 
his initial pre-service middle finger injury, he had been 
unable to flex his distal and proximal interphalangeal 
joints.  During the course of his hospitalization, he 
underwent surgery (tendolysis and Stage I arthroplasty).  His 
postoperative course was noted as benign.  In June 1978, he 
reported he had regained satisfactory passive motion of his 
finger since his (February 1978) surgery.  On examination, it 
was still noted he had a lack of active flexion of the right 
middle finger.  In July 1978, he underwent a second surgery 
(a free tendon graft using the palmaris longus tendon).  
After the surgery, it was noted that the gliding action of 
the flexor graft remained poor and he had not regained 
significant active flexion of the finger.  

Subsequently dated service medical records do not show 
treatment for the right middle finger.  On routine physical 
examinations, it was generally noted that he had a flexion 
deformity of the right middle finger which was not considered 
disqualifying.  See March 1981 physical examination report.  
When he underwent a routine examination in September 1985, it 
was noted that the 1978 surgeries (tendon repair) had not 
been successful and that he continued to have impaired 
flexion of the right middle finger secondary to his pre-
service injury.  When he was examined for separation purposes 
in September 1993, it was concluded that he had a flexion 
contracture of his right middle finger with a surgical scar. 

A review of the post-service medical evidence shows that when 
the veteran was examined by the VA in October 1994, he 
reported he had undergone a tendon repair during service and 
as a result had regained some use of his finger; he also said 
his finger was still permanently flexed.  On objective 
examination, it was noted that he did not have any 
significant deformity other than a surgical scar which was 
not prominent but faded, non-tender, and keloid-free.  The 
final diagnosis was status post tendon laceration of the 
middle finger of the right hand (incurred prior to military 
service) with two tendon repairs during service.  It was also 
noted that he still had a flexion deformity of the right 
middle finger with loss of flexion.

In sum, the Board notes that, prior to service, the veteran 
lacerated his right middle finger.  At the time of the 
injury, his laceration was sutured but the underlying tendon 
damage was not repaired.  When he entered service, it was 
noted he had a preexisting injury, namely a right middle 
finger which was crooked and scarred.  During service, he 
underwent two ameliorative surgeries in an attempt to repair 
the underlying tendon injuries of the right middle finger 
(which were incurred in the pre-service injury).  Following 
such, he still had a loss of flexion and a flexion deformity.  
Admittedly, the surgeries may not have fully corrected his 
right middle finger disorder; however, there is no medical 
evidence to show that such surgeries or other incidents of 
service permanently worsened or aggravated the preservice 
condition.  Verdon v. Brown, 8 Vet. App. 529 (1996).  In 
fact, the veteran, himself, has admitted on occasion that he 
regained some use of his finger after the service surgeries.  
Other statements by him are to the contrary and are to the 
effect that his military service (including surgeries) 
aggravated his right middle finger condition.  In any event, 
the Board points out that the veteran's statements do not 
constitute competent medical evidence, since, as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of a disorder.  Espiritu, supra.  As there is no 
medical evidence demonstrating aggravation, the Board must 
deny the claim.  



The preponderance of the evidence is against the claim for 
service connection for a right middle finger disorder.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 

C.  Pes Cavus

The claim for service connection for pes cavus (high arches) 
is well grounded; evidence has been properly developed, and 
there is no further VA duty to assist the veteran with this 
claim.  38 U.S.C.A. § 5107(a).

VA regulation specifically provides that, in the absence of 
trauma or other definite evidence of aggravation, service 
connection is not in order for pes cavus as such is typically 
a congenital or juvenile disease.  38 C.F.R. § 4.57.  See 
also 38 C.F.R. §§ 3.303(c), 3.306, VAOPGCPREC 82-90 (service 
connection may be granted for diseases (but not defects) of 
congenital, developmental, or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted an "aggravation" of the disease.)
 
The Board notes that when the veteran was examined for 
enlistment purposes in April 1973, his feet were clinically 
normal.  In March 1981, slight pes cavus was noted.  In 1986 
and 1987, the veteran received foot treatment (including 
medication and orthotics) for arch and heel problems.  There 
are no pertinent findings from 1988 to 1991.  In August 1992, 
he reported having problems with his orthotics.  On 
separation examination in September 1993, his feet were noted 
as clinically normal.

A review of the post-service medical evidence shows that the 
veteran was diagnosed as having pes cavus in March 1994.  
When he was examined for VA compensation purposes in October 
1994, bilateral pes cavus was again diagnosed and it was 
noted that such was of a congenital origin.

While pes cavus was not detected at the time of the veteran's 
enlistment examination, there is competent medical evidence 
on file which shows that such is congenital (i.e., present 
since birth), and thus it obviously preexisted service.  See 
October 1994 VA compensation examination report.  As such, in 
order for the veteran to prevail, the evidence must show the 
preservice pes cavus (assuming it is classified as a 
congenital disease and not a congenital defect) was 
aggravated during service. 

It is acknowledged that the veteran experienced foot problems 
on a few occasions in service; however, such were essentially 
attributed to plantar fasciitis (which is discussed in the 
next section of the Board decision).  At the service 
retirement examination, pes cavus was not even diagnosed.  In 
sum, the veteran's service medical records do not reveal any 
evidence that he sustained trauma to the feet or a worsening 
of the congenital pes cavus (high arch) condition.  
Accordingly, the Board concludes that service connection for 
pes cavus may not be granted as such is a congenital 
condition, and there is no evidence of aggravation in 
service.  38 C.F.R. §§ 3.303(c), 4.57; VAOPGCPREC 82-90.

D.  Plantar Fasciitis

The claim for service connection for plantar fasciitis is 
well grounded; the evidence has been properly developed, and 
there is no further VA duty to assist the veteran with this 
claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Although the Board has denied service connection for 
congenital pes cavus, service connection for superimposed 
plantar fasciitis is still possible if the plantar fasciitis 
was incurred in or aggravated by service.  VAOPGCPREC 82-90.

A review of the service medical evidence shows that the 
veteran's feet were normal at the time of his April 1973 
enlistment examination.  The veteran began complaining of 
foot problems in the 1980s.  Plantar fasciitis was first 
diagnosed in February 1986.  Service medical records, dated 
in late 1986 and 1987, show he complained of persistent 
plantar pain and the diagnoses including bilateral plantar 
fasciitis.  Treatment included orthotics.  In 1992, the 
veteran presented with foot problems and it was recommended 
that his orthotics be adjusted.  At the time of his 
separation examination, in September 1993, his feet were 
clinically normal; however, it was reported that he had a 
medical history of in-service treatment for plantar 
fasciitis.

In December 1993, about one month after his retirement from 
service, the veteran underwent a podiatry consultation 
examination and reported a history of plantar fasciitis since 
1986.  Following an examination, the assessment was bilateral 
plantar fasciitis and treatment included readjustment of his 
orthotics.  In March 1994, it was again noted that he had 
plantar fasciitis.  In October 1994, he underwent a VA 
compensation examination, and it was objectively noted that 
there was no evidence of fasciitis.  The diagnoses included a 
history of bilateral plantar fasciitis (which was corrected 
through the use of orthotics.)  A few years later, in 
February 1996, the veteran again presented for VA treatment 
and asked for new orthotics.  Following an examination, the 
assessment was plantar fasciitis.

The Board finds that the numerous references of plantar 
fasciitis in service, and evidence of such shortly after his 
retirement and currently, supports his claim for service 
connection.  While the Board acknowledges that plantar 
fasciitis was not diagnosed during a 1994 VA compensation 
examination, it is pointed that he has presented more recent 
evidence, from 1996, which shows that he continues to have 
the disability in question.  Resolving reasonable doubt in 
favor of the veteran, the Board finds that chronic plantar 
fasciitis was incurred in service, and service connection is 
warranted.  38 U.S.C.A. § 5107(b).







ORDER

Service connection for sinusitis is denied.

Service connection for a right middle finger disorder is 
denied.

Service connection for pes cavus is denied.

Service connection for plantar fasciitis is granted.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

